Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

    ROBERT FERRELL, Individually and For             )
    Others Similar Situated,                         )
                                                     )
                    Plaintiff,                       )
                                                     )
    v.                                               )
                                                     )   Case No. 19-cv-610-GKF-JFJ
    SEMGROUP CORPORATION,                            )
                                                     )
                    Defendant                        )
                                                     )
    v.                                               )
                                                     )
    CYPRESS ENVIRONMENTAL                            )
    MANAGEMENT – TIR, LLC                            )
                                                     )
                    Intervenor - Defendant.          )

                        DEFENDANT SEMGROUP CORPORATION’S
                      MOTION TO STAY PROCEEDING IN ITS ENTIRETY

          Defendant SemGroup Corporation (“SemGroup”) files this Motion to stay this proceeding

   in its entirety pending conclusion of the appeal of the denial of SemGroup and Cypress

   Environmental Management – TIR LLC’s (“TIR”) respective Motions to Compel Arbitration

   (Doc. No. 86).

          This Court stayed this case as to Plaintiff Robert Ferrell. There are currently no other

   plaintiffs and no opt-ins. Vernon Oehlke has simply filed a notice of consent – he is not yet a

   plaintiff nor an opt-in. Therefore, he currently has no standing whatsoever in this case. The

   Supreme Court has made clear that until a case is conditionally certified, individuals who file

   consent forms have no standing as a party.        Accordingly, because this case has not been

   conditionally certified and because the Court has stayed Plaintiff Ferrell’s claims pending appeal,

   this proceeding must be stayed in its entirety.
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 2 of 7




       I.      BACKGROUND

            On November 13, 2019, Ferrell brought an expansive collective action for overtime against

   an entity that is not his employer—indeed, an entity that is several contractual layers removed from

   his employer—in attempt to evade the arbitration agreement that he signed with his actual

   employer – Tulsa Inspection Resources (“TIR”). (See generally Doc. No.’s 39, 64).

            Despite the fact that this case has not been conditionally certified as a collective action, on

   May 5, 2020, Vernon Oehlke filed a Notice of Consent to Join Wage Claim. (Doc. No. 57). As of

   the date of this Motion, he is the only individual to file a consent form in connection with this

   litigation. As further explained below, pursuant to clear precedent, Oehlke is not a party, or even

   an “opt-in”, to this litigation until the case is conditionally certified.

            On April 9, 2020 and June 26, 2020 respectively, SemGroup and TIR, which had been

   granted intervention in the case by the Court, each filed a Motion to Compel Arbitration. (Doc.

   No’s. 39, 64). The Court denied both Motions on September 9, 2020. (Doc. No. 86). On

   September 28, 2020, SemGroup and TIR filed a Notice of Appeal of the Court’s decision. (Doc.

   No’s. 93, 94).

            Thereafter, on September 28, 2020, SemGroup and TIR filed a Joint Motion to Stay

   Pending Appeal (Doc. No. 95). On September 29, 2020, the Court issued a briefing schedule

   ordering Plaintiff to file his Response to the Joint Motion to Stay on or before October 7, 2020 and

   noting “a reply is not necessary.” On October 7, 2020, Ferrell filed his Response, arguing that the

   case should not be stayed “as to Oehlke” because Oehlke had filed a consent form. (Doc. No. 101).

   Before SemGroup was able to seek leave to reply to the Response in order to address Plaintiff’s

   incorrect argument that this case could somehow proceed with regard to Oehlke when Oehlke has




                                                       2
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 3 of 7




   no standing, the Court issued an Order granting the stay with respect to Ferrell, but declined “to

   sua sponte exercise its discretion to stay the remainder of these proceedings.” (Doc. No. 109 at

   4). The Court noted the Motion was denied in part without prejudice. (Id.). Now, SemGroup files

   this Motion to stay the case in its entirety pursuant to binding precedent.

      II.      ARGUMENT

            A. The Court Lacks Jurisdiction Over This Case.

            The only claims in this case – namely, those of Plaintiff Ferrell - are currently on appeal to

   the Tenth Circuit, and have been properly stayed by the Court. Currently, there are no other

   plaintiffs or opt-ins. Therefore, as a jurisdictional matter, the case cannot proceed solely with

   regard to Oehlke, or with regard to any other individual who files a consent form at this juncture.

   This is so because simply filing a notice of consent, prior to this Court’s conditional certification

   of this case, is not sufficient to confer standing or status as a party. Genesis Healthcare Corp. v.

   Symczyk, 133 S. Ct. 1523, 1530 (2013) (“The sole consequence of conditional certification is the

   sending of court-approved written notice to employees … who in turn become parties to a

   collective action only by filing written consent with the court, § 216(b).”) (emphasis added).

            Indeed, following Genesis, district courts around the country have concluded that those

   individuals who file consent forms prior to conditional certification do “not become party-

   plaintiffs until after conditional certification and court-ordered notice.” Crawford v. Saks &

   Co., 2016 U.S. Dist. LEXIS 71805, *27 (S.D. Tex. Jun. 2, 2016) (emphasis added). Until then,

   “[t]hose who filed consent-to-join forms [are] not parties, much less representative parties …”

   Beery v. Quest Diagnostics, Inc., 2013 WL 3441792, *3 n.2 (D.N.J. July 8, 2013) (emphasis

   added); see also Kellgren v. Petco Animal Supplies, Inc., 2015 WL 5167144, *1 n.2 (S.D. Cal.

   Sept. 3, 2015) (Individuals who filed consent forms prior to certification did “not have plaintiff




                                                      3
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 4 of 7




   status”.).

           In keeping with this principle, district courts have thus concluded that they do not possess

   jurisdiction over the claims of those who have filed consent forms prior to conditional certification

   in the absence of the claims of named plaintiff(s). See e.g., Crawford, 2016 WL 3090781 at *9–

   10; Beery 2013 WL 3441792 at *3 (holding that the court lacked jurisdiction over collective action

   after claims of named plaintiffs were dismissed, despite the fact that consent forms had been filed.).

   By way of a relevant example, in Cooper v. Terminex Int'l Co., 2018 WL 1998973 (S.D. Tex. Apr.

   11, 2018), the Court held that once the named plaintiff’s claims were compelled to arbitration, the

   remaining claims of those individuals who had simply filed consent forms prior to conditional

   certification had to be dismissed without prejudice because those individuals were not parties to

   the action and thus had no standing. Report and recommendation adopted sub nom. Cooper v.

   Terminex Int'l Co., 2018 WL 1997281 (S.D. Tex. Apr. 27, 2018).                 See also McClure v.

   HukariAscendent, Inc., 2019 WL 3842368 at *2 (S.D. Oh. Aug. 15, 2019); Green v. Fishbone

   Safety Sols., Ltd., 303 F. Supp. 3d 1086, 1100 (D. Colo. 2018). While there is not a case directly

   addressing the dispensation of the claims of individuals who file consent forms in a case while the

   named plaintiffs’ claims are stayed pending appeal, the instant case raises the same jurisdictional

   issue as was discussed and decided in the cases above. Namely, these precedents require the

   conclusion that, while SemGroup and TIR’s appeals are pending, this Court does not have

   jurisdiction to “move forward” with the claims of non-party individuals like Oehlke, and the action
                                                                                                       1
   must therefore be stayed in its entirety, because it was properly stayed as to Plaintiff Ferrell.




   1
     This is true even though, as the Court notes, no party has filed a motion to compel arbitration as
   to Oehlke. Defendants cannot file a motion to compel arbitration at this stage of the proceedings
   because prior to conditional certification, Oehlke has no standing and is not a plaintiff-party to the
   case. Therefore, SemGroup respectfully asserts that the Court’s conclusion that it could exercise

                                                     4
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 5 of 7




              Given the clear precedent that a court does not possess jurisdiction over those such as

   Oehlke, who have filed consent forms prior to conditional certification, in the absence of the named

   plaintiff, it is error for this Court to allow this case to “proceed” where the claims of Plaintiff

   Ferrell – the only plaintiff – have been stayed. The Court has no jurisdiction to proceed with the

   case in the absence of Plaintiff, where Oehlke or any future filers of consent forms are not parties
                        2
   to the litigation.       In other words, without Plaintiff Ferrell, there is no “remainder” of the

   proceedings for the Court to decline to stay – the entirety of the case at this point, prior to

   conditional certification, consists solely of Plaintiff Ferrell’s claims, which the Court has properly

   ordered must be stayed. It therefore follows that the case must be ordered stayed as a whole.

       III.      CONCLUSION

              When the Court stayed Plaintiff Ferrell’s claims, it in fact issued a ruling that stayed the

   case in its entirety. There is no “remainder” of the case before the Court that can proceed while

   Plaintiff Ferrell’s claims are stayed. The simple fact that Oehlke has filed a consent form in the

   case, or that other individuals may file consent forms in the future in this case, is meaningless

   because the case is not yet conditionally certified.          Under the present procedural posture,

   SemGroup respectfully submits that this Court must grant a stay of this litigation in its entirety

   pending the resolution of the appeal filed by SemGroup and TIR.




   its discretion as to whether to stay the case with regard to Oehlke is legally incorrect because this
   case is not conditionally certified and Oehlke has no standing.
   2
     Furthermore, even if this case had been conditionally certified (which it has not), and Oehlke
   was thus a proper party to this action, it would remain in the interest of judicial economy to stay
   this proceeding because Oehlke is also subject to a binding arbitration agreement (Ex. A) and
   SemGroup would seek to compel Oehlke to arbitration. This would necessitate briefing and a
   ruling from the Court on precisely the issue that is already on appeal.

                                                       5
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 6 of 7




   Dated: October 14, 2020




                                            Respectfully submitted,

                                            By: /s/ Annette A. Idalski
                                            PRO HAC VICE COUNSEL:
                                            CHAMBERLAIN HRDLICKA
                                            WHITE WILLIAMS & AUGHTRY
                                            Annette A. Idalski
                                            GA Bar No.: 005559
                                            TX Bar No.: 00793235
                                            Brian A. Smith
                                            TX Bar No.: 24098917
                                            191 Peachtree Street, N.E., 46th floor
                                            Atlanta, GA 30303-1747
                                            Telephone: (404) 658-5386
                                            annette.idalski@chamberlainlaw.com
                                            brian.smith@chamberlainlaw.com

                                            LOCAL COUNSEL

                                            HALL, ESTILL, HARDWICK, GABLE,
                                            GOLDEN & NELSON, P.C.
                                            Steven Broussard
                                            OBA No. 12582
                                            320 South Boston Avenue, Suite 200
                                            Tulsa, OK 74103-3706
                                            Telephone: (918) 594-0400
                                            Facsimile: (918) 594-0505
                                            Email: sbroussard@hallestill.com

                                            ATTORNEYS FOR DEFENDANT
                                            SEMGROUP CORPORATION




                                        6
Case 4:19-cv-00610-GKF-JFJ Document 115 Filed in USDC ND/OK on 10/14/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

               I hereby certify that on October 14, 2020, I electronically transmitted the
                foregoing document to the Clerk of Court using the ECF System for filing and
                transmittal of a Notice of Electronic Filing to the following ECF registrants:

                       Michael A. Josephson, Esq.
                       Andrew W. Dunlap, Esq.
                       Taylor A. Jones, Esq.
                       Richard J. Burch, Esq.
                       Michael Burrage, Esq.
                       Carl A. Fitz, Esq.

               I hereby certify that on ______________, 2020, I served the foregoing document
                by mail on the following, who are not registered participants of the ECF System
                (None):



                                             /s/ Annette A. Idalski
                                                 Annette A. Idalski



   3608818.v3




                                                7
